DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because it is unclear if “the shaped hole” (l. 1) is referring to a single shaped hole or all three of the three shaped holes recited in claim 1 (l. 2). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 8,223,501 B2). 
1, discloses a tool-less tray (50), detachably installed on an inner wall of a host casing (10), the tool-less tray (50) having a plate body (62; fig. 3) and a side wall (74); at least three shaped holes (79, 782, 784) disposed on the side wall (74); at least one threaded pillar (14, 16) fixed on the plate body (62) and configured to be fixed and connected to an additional function board (posts 14 and 16 are fixed to plate 62 and circuit board 30; c. 2, ll. 13-15).
Regarding claims 2 and 4-6, discloses wherein a handle (64) is disposed on a side of the plate body (62) that is located opposite to the side wall (74), and the handle is configured for being held (at least a connecting member 64 is disposed on a side of plate 62 that is opposite a vertical plate 74 and is shaped in a manner to be held; fig. fig. 2); wherein an elastic latch (80) is fixed to the side wall (rotating member 80 has some degree of elasticity and is fixed to vertical plate 74), the elastic latch (80) has an engagement hole (820) for the engagement of an engagement component (90) to restrict the tray (50) from sliding leftwards, rightwards, upwards and downwards (rotating member 80 has pivoting hole 820 that engages with rivet 90 that restricts movement of device 50 from sliding left, right, up, or down; c. 4, ll. 50-55); wherein the elastic latch (80) further includes a handle-like extension part (840), the extension part (840) is moved so that the engagement component (90) is detached from the engagement hole (820), thereby detaching the tray (knob 840 can be moved sideways to disengage rivet 90 from pivoting hole 820; fig. 2); wherein the engagement component (90) is in a semicircular shape or is a cylindrical protrusion (rivet 90 has at least a cylindrical protrusion portion; fig. 2).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 8,223,501 B2) in view of Kanai et al. (JP 2006-052541 A).
Regarding claim 10, Wu discloses the invention as set forth above, and further, installing the engagement component (90) on inner side of the host casing (rivet 90 is installed on an inner side of the casing containing substrate 10); pushing the tray (50) toward outer side of the host casing (10) to tightly engage the engagement component (90) with the engagement hole (820) of the elastic latch (80) on the side wall (tray 50 is pushed toward an outer side of the casing including substrate 10 to tightly engage rivet 90 with pivoting hole 820 of rotating member 80 on vertical plate 74; fig. 2).
Wu is silent on using an I-shaped fastener.
However, I-shaped fasteners are well known in the art of fastening devices. Kanai et al., herein Kanai teaches installing an I-shaped fastener (4B) on inner side of a casing (2); inserting the I-shaped fastener (4B) into a shaped hole (4A) and then pushing downwards to engage a neck part of the I-shaped fastener (4B) with the shaped hole (I-shaped fitting 4B is pushed downwards to engage a neck part of I-shaped fitting 4B with the C-shaped hole 4A; figs. 1 and 2).
.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 8,223,501 B2) in view of Hartmann et al. (US 6,036,071), and further, in view of Kanai et al. (JP 2006-052541 A).
Regarding claim 3, Wu discloses the invention as set forth above.
Wu is silent on the hole having a star shape.
However, pegboards are well known in the art of mounting devices and their slots may be of a variety of shapes. Hartmann et al., herein Hartmann, teaches a shaped hole (40) is in a four-point star shape (opening 40 has a four-point star shape; fig. 1), a head part of an T-shaped fastener (60) is allowed to be disposed through its center (40), and a width of its four points matches a neck part of the I-shaped fastener (the head of I-shaped post member 60 is allowed to be disposed through a center of hole 40 and a width of the four points of hole 40 matches a neck part of post member 60); or the shaped hole is in an inverted T shape, a head part of an I-shaped fastener is allowed to be disposed through its bottom part, and a width of its top part matches a neck part of the I-shaped fastener.
Further, Kanai teaches an I-shaped fastener (4B) to connect two components (2). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Wu with the T-shaped fastener of Hartmann to .  

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “leakage sensing printed board; the leakage sensing printed board fixed to the at least one threaded pillar of the plate body via a screw and has a sensing interface configured to be connected to a leakage sensing line” in combination with the remaining claim elements as recited in claims 7-9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 9,105,309 B2) is cited for its disclosure of attaching an electronic device to a tray using engagement of protrusions (15) in keyhole shaped slots (23).
Chen et al. (US 7,441,744 B2) is cited for disclosing a mounting apparatus for a disk drive (40) having a tray (20) with elongated holes and a handle (30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852